Quinn, Chief Judge
(dissenting):
The accused contended he had no “intentions of shooting that kid,” but when Perez made a “break” for the door, he fired “in front of him,” and Perez “ran into” his fire. Perez, however, was shot in the back. Powder burns around the wound indicated that the distance between the muzzle of the accused’s rifle and Perez’ body was about three feet. Other evidence indicates that, moments before the shooting, the civilian occupants of the house fled because of the accused’s quarrelsome conduct. In light of the physical facts and the glaring inconsistencies in the accused’s testimony, his denial of an intent to shoot at, or harm, Perez is absolutely incredible.
In an earlier day, this Court recognized, and applied the rule, that testimonial assertions by a witness, including the accused, which are inherently inconsistent, or basically opposed to common experience and physical fact, do not create an issue. We were not unique in this respect. The Supreme Court of the United States has refused to give legal effect to inherently incredible testimony, and Federal Courts of Appeals have decided cases on the basis that certain testimonial assertions were unbelievable as a matter of law. For example, in Norris v Alabama, 294 US 587, 599, 79 L ed 1074, 55 S Ct 579 (1935), the Supreme Court reversed a conviction because Negroes were systematically excluded from the jury, notwithstanding a jury commissioner testified he did not know a single Negro who met the qualifications prescribed by the State constitution; the Court said it found “it impossible to accept” his statement. In McAbee v United States, 294 F2d 703, 706 (1961), the Court of Appeals for the District of Columbia Circuit rejected a defense contention that the *381trial judge’s instructions were preju-dicially deficient because it determined the evidence upon which the contention was based was “simply . . . unbelievable.” The same court overturned a conviction because the testimony of a police officer was internally inconsistent and contrary to human experience. In part, it said:
. . Sometimes, it is possible to disprove testimony as a matter of logic by the uncontradicted facts or by scientific evidence. . . . But the doctrine of inherent incredibility does not require such positive proof. It is enough to invoke the doctrine if the person whose testimony is under scrutiny made allegations which seem highly questionable in the light of common experience and knowledge, or behaved in a manner strongly at variance with the way in which we would normally expect a similarly situated person to behave.” [Jackson v United States, 353 F2d 862, 867 (CA DC Cir) (1965).]
It has been suggested that appellate courts apply a different standard to review findings of fact by a trial judge as to issues other than guilt from that utilized to review findings of fact by the judge or the jury on the question of guilt. Assuming the correctness of the suggestion, the standard of review is entirely immaterial in determining the legal consequence of particular testimony. In other words, the question on this appeal is whether part of the accused’s testimony as to his intention, while firing an automatic rifle at his victim, was legally sufficient to require the law officer to instruct on a lesser offense to that charged. The law officer, who alone is responsible for the instructions, determined that it was not. I agree with him. The law officer was not deprived of his power to disregard testimony as incredible merely because the testimony was given by accused. If a prosecution witness testified that he identified the accused as the assailant from a distance of ten miles, without the aid of any device, the law officer is surely entitled to instruct the court members to disregard that testimony as incredible. In my opinion, he is similarly entitled, in framing his instructions, to disregard inherently incredible testimony by the accused.
In recent years, my brothers have accepted some extraordinary testimony as a basis for imposing upon the law officer a sua sponte obligation to instruct on an issue which was not perceived at trial. Perhaps I am more prosaic and less imaginative than my brothers in contemplation of the vagaries of human experience, but there is, I am sure, some point of credulity beyond which no one can go. In my book, that point is reached as to a person’s professed intention, when his actual conduct is absolutely opposed to his asserted state of mind. For example, if during a quarrel A points a high caliber gun at B’s heart and, knowing that the gun is loaded, deliberately pulls the trigger, sending a bullet into B’s heart, a later assertion by A that he did not intend to harm B is just unbelievable. I, for one, cannot accept the assertion as good cause to import prejudicial error into instructions to which the accused did not object. See my dissent in United States v Kuefler, 14 USCMA 136, 33 CMR 348. We held specifically to this effect in a case involving circumstances substantially similar to those present here. In United States v Snyder, 6 USCMA 692, 697-698, 21 CMR 14, we said:
“So far as involuntary manslaughter is concerned, it was originally the contention of defense counsel at trial, reiterated before us on appeal, that it was raised as an issue, for there was evidence that ‘the killing occurred while the accused was perpetrating an offense directly affecting the person of the victim, i.e., assault with a dangerous weapon.’ Counsel, to substantiate the assertion, points to the evidence that an altercation arose between Webb and the accused, and that a certain amount of physical contact was evident to the witnesses. This, it is argued, coupled with the accused’s assertion that he only intended to bluff the victim, negates any intent to kill or do *382great bodily harm. It would seem that counsel’s argument defeats his contention, for he admits, for the purposes of this issue, that the accused committed an assault with a dangerous weapon. It is not doubted that, according to the accused’s testimony, he drew his dagger and, with one circular sweep of his arm, inflicted the fatal wound. We have no difficulty in concluding that a 10| inch dagger with a 61 inch blade is, when used as a dagger, a dangerous weapon as a matter of law. . . . Having conceded, arguendo, the commission of the offense of assault with a deadly weapon, accused’s contention that he did not intend to use the knife to inflict great bodily harm becomes unworthy of belief. ... One who uses a two-edged razor-sharp dagger at such close proximity, and with the force of a good swing, cannot help but intend to do great bodily harm. . . . Under those circumstances, the disclaimer of any intent to do great bodily injury is incredible.”
In the words of George Santayana, “Those who cannot remember the past are condemned to repeat it.”
As to the instructions on justification for the shooting, since they are not discussed in the principal opinion, I need not elaborate on my own views. Suffice it that I am satisfied they fairly presented the accused’s defense. I would, therefore, affirm the decision of the board of review.